       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 1 of 17




1    JANET M. HEROLD
     Regional Solicitor
2
     MARC A. PILOTIN
3    Counsel for Wage and Hour Litigation
     JEANNIE GORMAN
4
     Senior Trial Attorney
5    UNITED STATES DEPARTMENT OF LABOR
     Office of the Solicitor
6    300 Fifth Ave., Suite 1120
7    Seattle, WA 98104
     Telephone: (206) 757-6755
8    Facsimile: (206) 757-6761
9    gorman.jeannie@dol.gov
     Attorneys for Plaintiff R. Alexander Acosta
10
11
                         IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE DISTRICT OF ARIZONA
13
14
     R. Alexander Acosta, Secretary of Labor, United       Case No.
15   States Department of Labor,
16
                                    Plaintiff,             COMPLAINT FOR
17                v.                                       VIOLATIONS OF THE
18                                                         FAIR LABOR STANDARDS
     Alert Security, LLC, an Arizona corporation, doing    ACT
19   business as Alert Security; Alert Services, LLC, an
     Arizona corporation; Marek Salamon,
20
     an individual; William (“Bill”) Medina, an
21   individual.
22                                  Defendants.
23
24
25         The Fair Labor Standards Act (“FLSA”) requires that all employees be paid the

26   full wages due for all hours worked, including payment of an overtime premium for all

27   hours worked in excess of forty in a workweek. Here, Defendants have denied their

28   workers payment of the full lawful wages due. Defendants’ actions harm not only their


     COMPLAINT
     Case No. CV                                                               Page 1
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 2 of 17




1    own employees but also law-abiding employers who face unfair competition in the
2    marketplace by Defendants’ illegal activity. The Secretary thus brings this case to rectify
3    Defendants’ actions with respect to their employees, competitors, and the significant
4    public interests at stake.
5                                 NATURE OF THE ACTION
6           1.     Plaintiff R. Alexander Acosta, Secretary of Labor for the United States
7    Department of Labor (“the Secretary”), is charged with enforcing the FLSA in order to
8    eliminate “labor conditions detrimental to the maintenance of the minimum standard of
9    living necessary for health, efficiency, and general well-being of workers[.]” 29 U.S.C. §
10   202(a). In bringing actions under the FLSA, the Secretary represents not only the interest
11   of the individual employees affected by an employer’s violations of the law, but also the
12   broader public interest, including the interests of law-abiding employers whose ability to
13   compete is harmed by employers who pay their employees subminimum wages.
14          2.     In this action, the Secretary seeks to enjoin Defendant Alert Security, LLC
15   dba Alert Security (“Alert Security”), an Arizona corporation; Alert Services, LLC, an
16   Arizona corporation; Marek Salamon, an individual; and William (“Bill”) Medina, an
17   individual (collectively, “Defendants”) from violating the FLSA under Section 17 of the
18   FLSA, 29 U.S.C. § 217; and to recover all wages due, including unpaid overtime
19   premiums, from at least December 27, 2014, through the present (“Subject Period”) owed
20   under the FLSA to Defendants’ employees, including those listed by name on the
21   attached Exhibit A to this Complaint, together with an equal amount as liquidated
22   damages, under Section 16(c) of the FLSA, 29 U.S.C. § 216(c).
23                                JURISDICTION AND VENUE
24          3.     The Court has jurisdiction over this action under Section 17 of the FLSA,
25   29 U.S.C. § 217 (injunction proceedings to restrain violations of Section 15 of the Act);
26   by 28 U.S.C. § 1331 (federal question); and by 28 U.S.C. § 1345 (United States as
27   plaintiff).
28          4.     Venue lies in the District of Arizona pursuant to 28 U.S.C. § 1391(b) as a


     COMPLAINT
     Case No. CV                                                                  Page 2
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 3 of 17




1    substantial part of the events giving rise to the claim occurred in Arizona.
2                   DEFENDANTS ARE EMPLOYERS UNDER THE FLSA
3           5.     Defendant Alert Security, LLC dba Alert Security is a limited liability
4    company organized and existing under the laws of Arizona. Alert Security provides
5    security services to clients in Arizona, Colorado, Nevada, and New Mexico, with its
6    principal place of business in Buckeye, Arizona.
7           6.     Defendant Alert Services, LLC (“Alert Services”) is a corporation
8    organized and existing under the laws of Arizona. Alert Services provides security
9    services to clients in Arizona, Colorado, Nevada, and New Mexico, with its principal
10   place of business in Buckeye, Arizona. Alert Services and Alert Security share the same
11   street address for their place of business. Cadiefer Salamon is the manager and/or
12   statutory agent of Alert Services. She is the wife of Defendant Marek Salamon.
13          7.     Defendant Marek Salamon is the sole member and sole owner of Alert
14   Security and at all times acted directly or indirectly in the interest of Alert Security in
15   relation to its employees, including determining employment practices. He resides within
16   the jurisdiction of this Court.
17          8.     Defendant Marek Salamon is also an officer and sole owner of Alert
18   Services and at all times acted directly or indirectly in the interest of Alert Services in
19   relation to its employees, including determining employment practices.
20          9.     Defendant William (“Bill”) Medina is an officer and agent of Defendant
21   Alert Security and at all times acted directly or indirectly in the interest of Alert Security
22   in relation to its employees, including determining employment practices. He resides
23   within the jurisdiction of this Court.
24          10.    At all relevant times, Defendant Alert Security has been an employer under
25   Section 3(d) of the FLSA, 29 U.S.C. § 203(d), in relation to the employees listed on
26   Exhibit A to this Complaint and other employees not listed on Exhibit A to this
27   Complaint during the Subject Period who are not known to the Secretary at this time. As
28   the Secretary becomes aware of any such other employees, he will add them to Exhibit A.


     COMPLAINT
     Case No. CV                                                                      Page 3
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 4 of 17




1           11.    At all relevant times, Defendant Alert Services has been an employer under
2    Section 3(d) of the FLSA, 29 U.S.C. § 203(d), in relation to the employees listed on
3    Exhibit A to this Complaint and other employees not listed on Exhibit A to this
4    Complaint during the Subject Period who are not known to the Secretary at this time. As
5    the Secretary becomes aware of any such other employees, he will add them to Exhibit A.
6           12.    At all relevant times, Defendant Marek Salamon is individually liable as an
7    employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), for back wages and
8    liquidated damages owed to Defendant Alert Security’s employees.
9           13.    At all relevant times, Defendant Medina is individually liable as an
10   employer under Section 3(d) of the FLSA, 29 U.S.C. § 203(d), for back wages and
11   liquidated damages owed to Defendant Alert Security’s employees.
12          14.    At all relevant times, Defendants Alert Security has been an “enterprise,” as
13   defined in FLSA Sections 3(r), 29 U.S.C. § 203(r), with business activities that are
14   related and performed through unified operation or common control for a common
15   business purpose.
16          15.    Defendant Alert Security is and at all relevant times was engaged in
17   commerce or in the production of goods for commerce within the meaning of Section
18   3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that said enterprise at all relevant
19   times had employees engaged in commerce or in the production of goods for commerce,
20   or employees handling, selling, or otherwise working on goods or materials that have
21   been moved in or produced for commerce and an annual gross volume of sales done of
22   not less than $500,000. As such, Defendant Alert Security is and has been an enterprise
23   engaged in commerce or in the production of goods for commerce within the meaning of
24   FLSA § 3(s), 29 U.S.C. § 203(s).
25          16.    At all relevant times, Defendant Alert Services has been an “enterprise,” as
26   defined in FLSA Sections 3(r), 29 U.S.C. § 203(r), with business activities that are
27   related and performed through unified operation or common control for a common
28   business purpose.


     COMPLAINT
     Case No. CV                                                                  Page 4
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 5 of 17




1           17.    Defendant Alert Services is and at all relevant times was engaged in
2    commerce or in the production of goods for commerce within the meaning of Section
3    3(s)(1)(A) of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that said enterprise at all relevant
4    times had employees engaged in commerce or in the production of goods for commerce,
5    or employees handling, selling, or otherwise working on goods or materials that have
6    been moved in or produced for commerce and an annual gross volume of sales done of
7    not less than $500,000. As such, Defendant Alert Services is and has been an enterprise
8    engaged in commerce or in the production of goods for commerce within the meaning of
9    FLSA § 3(s), 29 U.S.C. § 203(s).
10                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
11          18.    In at least one workweek since at least December 27, 2014, Defendants
12   have willfully and repeatedly violated, and continue to violate, Sections 7 and 15(a)(2) of
13   the FLSA, 29 U.S.C. §§ 207 and 215(a)(2), by failing to pay their employees at rates not
14   less than one and one-half times the employees’ regular rate of pay in workweeks when
15   the employees worked more than forty hours. During the Subject Period, Defendants
16   failed to pay one and one-half times the employees’ regular rate of pay for overtime
17   hours worked in weeks when the employees worked over 40 hours during that workweek.
18          19.    Defendants have willfully violated, and continue to violate, Sections 11 and
19   15(a)(5) of the FLSA, 29 U.S.C. §§ 211 and 215(a)(5), by failing to maintain, keep, make
20   available (to authorized agents of the Secretary for inspection, transcription, and/or
21   copying, upon their written demand for such access), and preserve records of employees
22   and of the wages, hours, and other conditions and practices of employment maintained, as
23   required under 29 C.F.R. Part 516. Specifically, Defendants failed to make, keep and
24   preserve accurate records of hours worked by employees, including training hours;
25   instead, Defendants have provided false records of hours worked to the Secretary. This
26   has interfered with the ability of the employees, and derivatively, the Secretary, to detect,
27   identify and have notice of the underpayment of overtime due under the FLSA.
28


     COMPLAINT
     Case No. CV                                                                    Page 5
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 6 of 17




1                                    CLAIMS FOR RELIEF
2                                 FIRST CLAIM FOR RELIEF
3                 Failure to Pay Overtime Premiums in Violation of the FLSA
4           20.    Defendants have violated and continue to violate Sections 7 and 15(a)(2) of
5    the FLSA, 29 U.S.C. §§ 207, 215(a)(2), by employing their employees engaged in
6    commerce or in an enterprise engaged in commerce, for workweeks longer than 40 hours
7    without compensating the employees for all their employment in excess of 40 hours in
8    such workweeks at rates not less than one and one-half the regular rates at which they
9    were employed.
10          21.    At all relevant times, Defendants have willfully violated and continue to
11   violate Sections 7 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 207 and 215(a)(2).
12   Defendants knew or should have known of the FLSA’s overtime requirements but
13   nevertheless employed, and continue to employ, workers without properly compensating
14   them. Section 17 of the FLSA, 29 U.S.C. § 217, authorizes the Court to enter a judgment
15   that enjoins and restrains this violation, including restraining Defendants from
16   withholding payment of unpaid overtime compensation found by the Court to be due to
17   present and former employees, including the persons named on the attached Exhibit A, as
18   well as any employee whose identity becomes known to the Secretary after the filing of
19   this Complaint.
20                              SECOND CLAIM FOR RELIEF
21                     Violation of Recordkeeping Provisions of the FLSA
22          22.    Defendants have violated and continue to violate Sections 11(c) and
23   15(a)(5) of the FLSA, 29 U.S.C. §§ 211(c) and 215(a)(5), by failing to maintain, keep,
24   make available (to the Secretary’s agents for inspection, transcription, and/or copying),
25   and preserve accurate records of all employees and of the wages, hours, and other
26   conditions and practices of employment maintained, as prescribed by 29 C.F.R. part 516.
27          23.    At all relevant times, Defendants have willfully violated and continue to
28   violate Sections 11(c) and 15(a)(5) of the FLSA, 29 U.S.C. §§ 211(c) and 215(a)(5).


     COMPLAINT
     Case No. CV                                                                  Page 6
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 7 of 17




1    Defendants have created and continue to create and maintain inaccurate and incomplete
2    records of employees’ hours worked and wages paid, even though they knew or should
3    have known that this conduct violates the FLSA.
4                                     PRAYER FOR RELIEF
5           WHEREFORE, good cause having been shown, the Secretary prays for judgment
6    against Defendants as follows:
7           (a)    For an Order under Section 17 of the FLSA, 29 U.S.C. § 217, permanently
8    enjoining and restraining Defendants, their officers, agents, servants, employees, and
9    those persons in active concert or participation with them from prospectively violating
10   the FLSA, including Sections 7 and 15(a)(2), of the FLSA, 29 U.S.C. §§ 207 and
11   215(a)(2), and Sections 11(c) and 15(a)(5), of the FLSA, 29 U.S.C. §§ 211(c) and
12   215(a)(5); and
13          (b)    For an Order:
14                 (1)    Under Section 16(c) of the FLSA, 29 U.S.C. § 216(c) finding
15          Defendants liable for all wages due, including overtime compensation, from at
16          least December 27, 2014 through the present, to all of Defendants’ employees
17          including the employees listed in the attached Exhibit A and other employees not
18          presently known to the Secretary, and an additional equal amount as liquidated
19          damages; or
20                 (2)    In the event liquidated damages are not awarded, under Section 17
21          of the FLSA, 29 U.S.C. § 217, enjoining and restraining Defendants and their
22          officers, agents, servants, employees and those persons in active concert or
23          participation with Defendants, from withholding payment of unpaid back wages
24          found to be due, from at least March 20, 2015 through the present, to Defendants’
25          employees, and pre-judgment interest at an appropriate interest rate;
26          (c)    For an Order directing Defendants to issue notice to their employees of
27   their rights under the FLSA and under any injunction, judgment, or order in this action;
28          (d)    For an Order providing such further legal and equitable relief as may be


     COMPLAINT
     Case No. CV                                                                    Page 7
       Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 8 of 17




1    deemed necessary or appropriate, including equitable tolling of the applicable three-year
2    statute of limitations to redress interference with, or delayed detection of, the violations
3    of the FLSA by the Secretary due to Defendants’ actions to confuse the workers as to
4    their rights under the FLSA and/or to intimidate or coerce them from exercising their
5    rights and status as an employee, and failure; and
6           (e)    For an Order awarding the Secretary the costs of this action.
7
                                                    Respectfully submitted,
8
9     Dated: February 22 , 2019                     KATE S. O’SCANNLAIN
                                                    Solicitor of Labor
10
11                                                  JANET M. HEROLD
                                                    Regional Solicitor
12
13                                                  MARC A. PILOTIN
                                                    Counsel for Wage and Hour Litigation
14
15
16
17                                                  _____________________________
                                                    JEANNIE GORMAN
18                                                  Senior Trial Attorney
19                                                  Attorneys for the Secretary, U.S.
                                                    Department of Labor
20
21
22
23
24
25
26
27
28


     COMPLAINT
     Case No. CV                                                                     Page 8
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 9 of 17




1                                   EXHIBIT A
2
3    Name

4    Abdoulkadri, Almoustapha
5
     Abdulameer, Hameed
6
7    Abdulhamidov, Illhom
8
     Abdulkareem, Hameed
9
10   Abugour, Mohamed

11   Abundez, Juan C.
12
     Adams, Aaron
13
14   Al-Amiri, Muhsin
15
     Al-Khafaji, Hassan
16
17   Al-Khazali, Abdul Ameer

18   Alexander, Ashley
19
     Alhadady, Salman
20
21   Alkhazazi, Michael
22
     Almoustafa, Moustafa
23
24   Alzubeidy, Maitham S.

25   Antonini, Tonio
26
     Arbizu, Mark
27
28   Ares, Jose R.

     COMPLAINT
     Case No. CV                                                      Page 9
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 10 of 17




1    Name

2    Arias, Luciano
3
     Arroyo, Jose
4
5    Averdano, Jesus
6
     Avilez, Miguel
7
8    Bakuto, Sisay W.

9    Balderrama, Francisco
10
     Baldwin, Matthias
11
12   Barajas Estrada, Jose
13
     Batson, Josue
14
15   Balttle, Michael C.

16   Bisbee, Lee
17
     Bray, Marquis
18
19   Camacho, Claudio
20
     Camacho, Eduardo
21
22   Campos, David

23   Carrillo, Jesus
24
     Chaidez, Andres
25
26   Chaves, Obed A.
27
     Childers, Jeffrey
28


     COMPLAINT
     Case No. CV                                                       Page 10
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 11 of 17




1    Name
     Cortes, Jose R.
2
3    Covarrubias, Marco
4    Cuevas, Armando
5
     Curtis, Brandon
6
7    Daley, Matthew
8
     Daniel, Sandra
9
10   Davis, Lakel
11   Delgado, George
12
     Dominguez, Jose
13
14   Duran Perez, Joseph A.
15
     Eugene Graves, Donald
16
17   Fadhl, Ahmed
18   Fallwood, Julia
19
     Fathelrahman, Bakri
20
21   Flores, Oscar
22
     Franco, Mike V.
23
24   Franco, Salvador
25   Galaudet, Addison
26
     Galaviz, Richard
27
28   Garcia, Enrique

     COMPLAINT
     Case No. CV                                                       Page 11
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 12 of 17




1    Name

2    Giles, Jeremy
3
     Gomez, Desiree M.
4
5    Gonzalez, Enrique
6
     Gonzales, Gilberto
7
8    Gonzalez, Jose A.

9    Graham, Jacob
10
     Hamlin, Avery
11
12   Haro, Abelino
13
     Headrick, Darren
14
15   Heigh Jr, Dennis E.

16   Heras, Rogelio
17
     Hernandez, Andres
18
19   Hernandez, Gabriel
20
     Hernandez, Juan Carlos
21
22   Hines, Robert

23   Horta, Jose
24
     Hubbard, Lynel
25
26   Hubbard, Willfred
27
     Ibragimov, Abdulbosit
28


     COMPLAINT
     Case No. CV                                                       Page 12
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 13 of 17




1    Name
     Lbrahim, Amer D.
2
3    James, James A.
4    Kile, Cody
5
     Kimmel, Andrew
6
7    Kuchkarov, Ulugebk
8
     Labrada, Orlando
9
10   Lech Risner, Joanne
11   Lira, Victor H.
12
     Lockhart, Ledontai
13
14   Lopez, Hector
15
     Madrigal, Anthony
16
17   Martinez, Dalshawn
18   Martinez Jr., Nelson
19
     Mayen, Garang
20
21   McFadden, Tommy
22
     Medina, Angel
23
24   Medina, Carlos
25   Medina, Randy
26
     Medina, Raymond
27
28   Medina, Ruben

     COMPLAINT
     Case No. CV                                                       Page 13
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 14 of 17




1    Name

2    Mendez, Rudy
3
     Morgan, Paula
4
5    Mullabaer, Nodir
6
     Munoz, James
7
8    Olson, Jonathon

9    Pariga, Caleb J.
10
     Parra Acosta, Jesus Gilberto
11
12   Pecoraro, Tami L.
13
     Pena Trujillio, Alexei
14
15   Peralta, Alexander

16   Perez, Aldo
17
     Perez, Luis
18
19   Pollina, Chad
20
     Porsch, Adam
21
22   Pritchett, Clifford

23   Puckett, Stephen T.
24
     Puente, Timoteo
25
26   Quijano, Marlon
27
     Quintana, Rudy
28


     COMPLAINT
     Case No. CV                                                       Page 14
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 15 of 17




1    Name
     Ramirez, Erwin
2
3    Ramirez, Jose
4    Ramirez, Madgalena
5
     Ramirez, Mayra
6
7    Razouki Mohammed, Khalid
8
     Reed Ramirez, Edgar
9
10   Reeves, Miguel
11   Retana, Israel
12
     Reyna, Ricky
13
14   Robles, Justin
15
     Rodriguez, Vladimir
16
17   Romo, Alberto
18   Sage, Sam
19
     Sanchez, Jesus
20
21   Sandra, Ruben
22
     Sandoval, Jesus
23
24   Satti, Kazam
25   Scheimer, Christopher
26
     Smith, Chaka
27
28   Soto, Juan Carlos

     COMPLAINT
     Case No. CV                                                       Page 15
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 16 of 17




1    Name

2    Sprague, James
3
     Stevanson, Daryl
4
5    Stringham, David
6
     Tauala, Matthew
7
8    Thomas, Henry

9    Torres, Omar
10
     Valadez, Gregory J.
11
12   Vasquez, Juaquin
13
     Vasquez, Oscar
14
15   Vasquez Martinez, Austreberto

16   Verdugo, Graciela
17
     Villanueva, Sergio R.
18
19   Ward, Christopher H.
20
     Watson, Kirsten
21
22   Windham, Jackie

23   Yerke, Chris
24
     Yousufzai, Najam
25
26   Zarate Sr., Juan M.
27
     Zarazua, Rogelio
28


     COMPLAINT
     Case No. CV                                                       Page 16
      Case 2:19-cv-03178-JJT Document 1 Filed 05/16/19 Page 17 of 17




1    Name
     Zuniga, Jorge
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     COMPLAINT
     Case No. CV                                                       Page 17
